DETAILED ACTION

The following is a final office action is response to communications received on 04/06/2021.  Claims 113-121 & 123-132 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 04/06/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 113-119, 124 & 126-128 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (US 2004/0167625).

    PNG
    media_image1.png
    686
    897
    media_image1.png
    Greyscale

Regarding Claim 113, Beyar teaches an apparatus comprising a joint spacer (20) for treatment of a joint (intervertebral) of a human subject, the joint spacer comprising: a bioresorbable structure [0399] having a plurality of struts (24) defining a plurality of openings (Fig 1D), the bioresorbable structure having compressed (Fig 1A) and expanded (Fig 1D) configurations; and a covering (e.g., balloon, mesh or coating as taught in [0180]-[0191]) that covers an external surface of the bioresorbable structure, wherein the joint spacer is configured to be inserted into a space of the joint, and is 
Regarding Claim 114, Beyar teaches wherein the covering is fluid-permeable and blood-permeable [0180] and [0182].  
Regarding Claim 115, Beyar teaches wherein the covering is tissue-permeable [0180] and [0182]. 
Regarding Claim 116, Beyar teaches wherein the covering defines a non-tubular lumen (Beyar teaches a balloon shape) therethrough when the joint spacer is unconstrained and the bioresorbable structure is in the expanded configuration, at least immediately upon placement within the joint.  
Regarding Claim 117, Beyar teaches wherein the covering is sachet-shaped (Beyar teaches a balloon or sachet-shape) at least immediately upon placement within the joint.  
Regarding Claim 118, Beyar teaches wherein the covering is rectangular (as viewed from a proximal position the covering of structure 20 would be rectangular) at least immediately upon placement within the joint.  
Regarding Claim 119, Beyar teaches wherein the apparatus further comprises a delivery tube (60), in which the joint spacer is removably disposed for delivery in a radially-compressed configuration with a central longitudinal axis thereof parallel to a longitudinal axis of the delivery tube (Figs 2A-2D).
Regarding Claim 124, Beyar teaches wherein the covering is bioresorbable [0180], [0182] & [0185].
Regarding Claim 126, Beyar teaches wherein the covering is non-bioresorbable [0181].
Regarding Claim 127, Beyar teaches a method of treating comprising inserting the device of claim 1 (Figs 2A-2D).
Regarding Claim 128, Beyar teaches wherein the covering is shaped as a pouch within which the bioresorbable structure is disposed [0181]-[0182], at least immediately upon placement within the joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 113, 116-119, 121, 124 & 126-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht et al. (US 7,258,700) in view of Beyar et al. (US 2004/0167625).  Please refer to the annotated figure below in consideration of the following rejection.

    PNG
    media_image2.png
    433
    874
    media_image2.png
    Greyscale

Regarding Claim 113 & 127, Lambrecht discloses the invention substantially as claimed.  Lambrecht teaches an apparatus (Figs 40A-40H) comprising a joint spacer (154) for treatment of a joint of a human subject, the joint spacer comprising: a structure having a plurality of struts (shown) defining a plurality of openings (shown), the structure having compressed and expanded configurations (Col 25: lines 28-34); and a covering (51) that covers an external surface of the structure, wherein the joint spacer is configured to be inserted into a space of the joint, and is shaped, when the structure is in the expanded configuration, to provide mechanical support to the joint (Col 5: lines 40-43).  
However, Lambrecht does not disclose wherein the structure is bioresorbable.  Beyar teaches a joint spacer (20) in the same field of endeavor.  Said spacer comprising a bioresorbable structure [0399] having a plurality of struts (24) and an openings (Fig 1D) shaped to support the joint following implantation and resorbs following ingrowth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the spacer of Lambrecht form the bioresorbable material, as taught by Beyar, to allow for the implant’s resorption following tissue ingrowth.  Further, as Lambrecht teaches that the device may be temporary (Col 6: lines 8-9), construction if the device from a bioresorbable material would preclude a follow-up surgery to remove the implant. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 116, the combination teaches wherein the covering (51) defines a non-tubular lumen (Fig 40F) therethrough when the joint spacer is unconstrained and the bioresorbable structure is in the expanded configuration, at least immediately upon placement within the joint.  
Regarding Claim 117, the combination teaches wherein the covering is sachet-shaped (Fig 40E) at least immediately upon placement within the joint.  
Regarding Claim 118, the combination teaches wherein the covering is rectangular (from a proximal and/or lateral perspective) at least immediately upon placement within the joint.  
Regarding Claim 119, the combination teaches wherein the apparatus further comprises a delivery tube (cannula 402), in which the joint spacer is removably disposed for delivery in a radially-compressed configuration with a central longitudinal axis thereof parallel to a longitudinal axis of the delivery tube.
Regarding Claim 121, the combination teaches wherein the bioresorbable structure is a stent shaped generally as an elliptical cylinder (Figs 40A-40H), and 
Wherein the device has an elliptical/oval-shaped cross-section comprised of major and minor axes.  However, Lambrecht does not specifically disclose wherein the length of the major axis is at least 200% the length of the minor axis.  Further, Lambrecht teaches wherein the oval provides a desired expansion force and a greater stability against rotation about the longitudinal axis (Col 25: lines 38-45).  It would have been an obvious to one of ordinary skill in the art to construct the major axis to be at least 200% the length of the minor axis in order to provide for the proper expansion and stability required in for the joint space.  As the device is already elliptical/oval in shape, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 124, the combination teaches wherein the covering is bioresorbable (Col 18: lines 1-2 teach wherein the cover can be collagen).
Regarding Claim 126, the combination teaches wherein the covering is non-bioresorbable (Col 18: lines 1-2 teach wherein the cover can be PTFE or HDPE).
Regarding Claim 128, the combination teaches wherein the covering is shaped as a pouch (Fig 40F) within which the bioresorbable structure is disposed, at least immediately upon placement within the joint.  
Regarding Claim 129, the combination teaches wherein the bioresorbable structure is shaped as a partially-flattened tube when the joint spacer is unconstrained and the bioresorbable structure is in the expanded configuration (Fig 40F).  
Regarding Claim 130, the combination teaches wherein inserting the joint spacer comprises inserting the joint spacer while it is removably disposed in a delivery tube (Cannula 402) in a radially-compressed configuration with a central longitudinal axis of the joint spacer parallel to a longitudinal axis of the delivery tube.  
Claim 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (US 2004/0167625) in view of Shohat (US 2011/0295379).
Regarding Claim 123, as set forth supra, Beyar discloses the invention substantially as claimed.  However, Beyar does not specifically disclose wherein the bioresorbable structure is configured to resorb into the body of the subject between 3 and 36 months after placement in the joint.  
Shohat teaches a joint spacer (340/350) in the same field of endeavor. Said joint spacer is for treatment of a joint of a human subject, the joint spacer comprising: a bioresorbable structure [0064] having compressed and expanded configurations; and a covering [0090] that covers an external surface of the structure, wherein the joint spacer is configured to be inserted into a space of the joint [0061], and is shaped, when the bioresorbable structure is in the expanded configuration, to provide mechanical support to the joint until the bioresorbable structure resorbs into a body of the subject.  Further, Shohat teaches wherein the bioresorbable structure is configured to resorb into the body of the subject between 3 and 36 months after placement in the joint [0064].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the bioresorbable material/structure of the Beyar device to resorb into the body of the subject between 3 and 36 months after placement in the joint, as taught by Shohat, in order to provide .
Claim 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (US 2004/0167625).
Regarding Claim 125, as set forth supra, Beyar discloses the invention substantially as claimed.  However, Beyar does not specifically disclose wherein the bioresorbable structure and the bioresorbable covering are configured such that the bioresorbable structure resorbs into the body of the subject before the bioresorbable covering resorbs into the body of the subject. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Beyar so that the bioresorbable structure resorbs into the body before the bioresorbable covering resorbs into the body to limit the exposure of the body to the more rigid internal spikes/struts of the Beyar device.  Doing so would limit the exposure of the joint surfaces to abrasion and allow for the body to redevelop the strength and structure required to support the joint without the expandable spacer implant.

Allowable Subject Matter
Claims 120, 131 & 132 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774